Citation Nr: 1731965	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  04-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left ankle.

2.  Entitlement to a compensable rating for status-post osteochondroma of the left upper fibula.

3.  Entitlement to an initial compensable rating prior to July 14, 2009, and in excess of 10 percent thereafter for scar of the left leg.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Newark, New Jersey, respectively.  The New York RO has current jurisdiction.

In March 2016, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left ankle degenerative joint disease did not have its onset in service or within the one-year presumptive period following service and is not etiologically related to service.

2.  For the entire appellate period, the Veteran's osteochondroma of the left upper fibula manifested as subjective complaints of pain and swelling, x-ray evidence of arthritis, extension that was limited to no more than zero degrees and flexion that was limited to no more than 135 degrees, even in consideration of repetitive motion and did not result in nonunion of the fibula with loose motion requiring a brace or malunion of the fibula with marked, moderate or slight knee or ankle disability, recurrent subluxation, instability, removal of the semilunar cartilage, a meniscus condition, ankylosis, or genu recurvatum.

3.  Prior to July 14, 2009, the Veteran's scar on the left leg was shown to be linear, but not painful and not unstable.
4.  From July 14, 2009, the Veteran's scar on the left leg is shown to be linear and painful, but not unstable. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a compensable evaluation for service-connected status-post osteochondroma of the left upper fibula, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Codes 5003, 5015, 5262 (2016).

3.  The criteria for a compensable rating for scar of the left leg prior to July 14, 2009, is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2008, 2016).

4.  A 10 percent (but no higher) rating from July 14, 2009, is warranted for the service-connected scar of the left leg.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2008, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

Regarding the Veteran's claim for entitlement to service connection for degenerative joint disease, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in January 2005.

With regard to the notice requirements pertaining to increased-rating claims, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the January 2004 and June 2005 rating decisions on appeal.  Additionally, the RO issued additional VCAA notice in June 2009 in compliance with the June 2007 Board remand.  Thus, there is no timing error.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Review of the record reveals that the Veteran was scheduled for several VA examinations in connection with his claims on appeal.  The Veteran failed to report to the scheduled examinations.  Most recently, in July and August of 2016, the Veteran failed to report to VA examinations for his claims and has not provided any "good cause" as to why he failed to report. 

A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties.  See VA Adjudication Procedures Manual M21-1, III.iv.3.B.14.d; see also Kyhn v. Shinseki, 716 F.3d 572   (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).

There is no indication that VA failed to comply with its duty to notify the Veteran of his examinations scheduled, and there is no evidence that the presumably mailed notices of examination were returned as undeliverable.  When a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655 (b).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655 (a).

The Veteran failed to report for the VA examinations scheduled on several occasions, failed to respond to the multiple attempts by the RO in scheduling VA examinations, and has failed to provide any explanation for his failure to report. Therefore, his claims will be rated on the evidence currently of record.  See id.  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

II.  Service Connection for degenerative joint disease of the left ankle

Service connection may be established for a disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309 (a), benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has a present diagnosis of (degenerative joint disease) of the left ankle, diagnosed in 2004, which he contends is due to or the result of his service.  The Board recognizes that VA treatment records from 2004 indicate the existence of "osteoarthritis" of the subtalar joint.  Likewise, VA treatment records since 2003 indicate pain in his left ankle, but do not tend to show that he had osteoarthritis prior to 2003. 

At the outset, the Board finds that service connection on a presumptive basis is not appropriate.  Although the Veteran has a confirmed diagnosis of osteoarthritis in the left ankle, the earliest diagnosis of record for the left ankle is in 2004, approximately 23 years after the Veteran separated from service.  Accordingly, presumptive service connection is not appropriate in this case because that disability did not manifest to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that direct service connection is not appropriate.  A thorough review of the Veteran's service treatment records has not revealed any incident, illness, or injury sustained during active service to which his present osteoarthritis of the left ankle may be etiologically linked.  Neither has the Veteran provided any competent evidence other than his statements that his osteoarthritis of the left ankle was incurred in or caused by an incident of active service.  Likewise, there is no competent evidence of record that would etiologically link the present diagnosed condition to his active service.  Accordingly, the criteria for direct service connection have not been met. 38 C.F.R. §§ 3.303, 3.304.

For his part, the Veteran argues that his degenerative joint disease of the left ankle is due to or the result of his military service.  

Specifically, the Veteran has asserted that while jogging at Travis Air Force Base in 1976, he injured his left ankle, which immediately got swollen, turned blue, became very painful and he was unable to walk.  He was subsequently told during that time that he sprained his ankle and was ordered to rest for a maximum of two days and then return to active work.  See March 2005 VA outpatient treatment records.  However, after thorough review of service treatment records, which reflect several injuries, treatments and diagnoses received by the Veteran, are silent as to any injuries or diagnoses of the Veteran's left ankle.  

VA medical treatment records reflect the Veteran's reports of pain in his left ankle since 2003 and a diagnosis of degenerative arthritis of the left ankle in April 2004. Id.  After receipt of these medical treatment records the RO scheduled the Veteran for a VA examination in April 2005, to determine the etiology of the Veteran's current disability and his service, the Veteran failed to report.  Most recently, the RO in compliance with a March 2016 Board remand scheduled the Veteran for another VA examination in July and August 2016 the Veteran again, failed to report.  There is no indication from the record other than the Veteran's assertions that his degenerative joint disease of the left ankle is associated with his active service. 

The Veteran is competent to report perceived symptoms, such as pain and problems with his ankle, but he is not competent to determine the etiology of those symptoms. The Veteran's assertion as to the cause of his ankle arthritis is not competent evidence of causation or aggravation.  See Davidson v. Shinseki, 284 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's current disability and his service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for osteoarthritis (degenerative joint disease) of the left ankle.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

III.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	a.  Status-Post Osteochondroma of the Left Upper Fibula

The Veteran seeks a compensable evaluation for his service-connected status-post osteochondroma of the left upper fibula, which is currently not assigned a compensable rating.

The Veteran's service-connected status-post osteochondroma of the left upper fibula is rated by analogy under the diagnostic codes for benign new growths of the bones, and impairment of the fibula, and degenerative arthritis 38 C.F.R. § 4.71a, DCs 5003, 5015, 5262.  Benign new growths of the bones are to be rated based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, 5015.  

Nonunion of the fibula with loose motion, requiring a brace warrants a 40 percent rating. Malunion of the fibula with marked knee or ankle disability warrants a 30 percent rating.  Malunion of the fibula with moderate knee or ankle disability warrants a 20 percent rating.  Malunion of the fibula with slight knee or ankle disability warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 0 percent rating where flexion is limited to 60 degrees, 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 0 percent rating if extension is limited to 5 degrees, 10 percent rating if extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell, explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
Following a review of the relevant evidence of record, which includes VA examinations, VA and private treatment records dated through April 2016, and the Veteran's own statements, the Board concludes that the Veteran is not entitled to a compensable rating.  

As noted above, the Veteran has repeatedly failed to report to scheduled physical examinations to determine the current severity of his disabilities.  Therefore, the Board will only consider the evidence of record to assess whether the Veteran is entitled to a compensable rating under any of the applicable diagnostic codes.  

A September 2003 VA examination reports the Veteran's complaints of constant stiffness in the left lower leg with worsening after prolonged standing over two hours and walking over ten blocks.  There was pain in the left knee, intermittently especially in winter.  The pain occurred after prolonged squatting and is in front of the knee, but no reports of swelling or locking of the left knee.  At that time, the Veteran also reported that he was a concierge in an apartment house and had no difficulty doing his job and could perform activities of daily living without the use of assistive devices.  

Upon physical examination, the examiner noted the Veteran walked without a limp, was able to do a deep knee bend and there was no effusion, tenderness, instability, or McMurray's sign (i.e. damage or tears to the meniscus) of the left knee.  The range of motion was reported as 0 degrees to 135 degrees without pain.  There was no weakness of dorsiflexion of the left foot and there was no sensory loss of the left foot.  The examiner further noted on review of the x-rays of the Veteran's left knee there was no evidence of acute fracture and upon review of the Veteran's MRI the examiner noted degenerative changes in both posterior horns but no frank evidence of a tear and mild effusion of the left knee.  The examiner diagnosed the left knee pain as associated with referred pain from lumbar radiculopathy as evidenced by the Veteran's history and atrophy of the left lower extremity.  The examiner further noted that the excision of the osteochondroma of the fibula did not involve the knee joint and diagnosed the Veteran with degenerative menisci of the left knee.  See September 2003 Compensation and Pension Examination.

The only other relevant evidence of record is the various VA treatment records from 2003 to 2015.  The reports provide a detailed history of the Veteran's reports of pain and stiffness in his left leg and knee and the medications the Veteran takes to help alleviate this pain.  They also note the findings of x-rays and MRIs of the Veteran's knee which showed no indications of fractures or dislocations.  These treatment records provide some illumination of the severity of the Veteran's disability however; they do not adequately reflect the current severity of the Veteran's disability or provide necessary testing to determine if he qualifies for a compensable rating under the applicable diagnostic codes.  Nevertheless, the Board will assess the results of the September 2003 VA examination to determine if the Veteran meets the criteria for a compensable rating. 

The Board first considers whether the Veteran is entitled to a compensable rating based upon limitation of flexion under Diagnostic Code 5260, which provides for a 10 percent rating where flexion is limited to 45 degrees.  However, as the evidence demonstrates that the Veteran's left knee flexion has only been limited to 135 degrees, during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a compensable rating under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  As demonstrated at the September 2003 VA examination, the Veteran reported intermittent pain of the left knee especially in the winter and after prolonged squatting but no swelling or locking of the knee.  After physical examination the examiner noted that he had no pain on left knee flexion, and in the absence of any additional relevant evidence, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 45 degrees in the knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain.  In this regards, the Veteran had extension in his left knee to zero degrees in the September 2003 examination. Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261 in his knee.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a compensable rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Here, the objective evidence of record does not reveal any instability.  Moreover, the Veteran has not alleged, and the objective evidence fails to demonstrate, recurrent subluxation in the knee.  Consequently, he is not entitled to a compensable rating under Diagnostic Code 5257.

With regard to Diagnostic Code 5258 for dislocated semilunar cartilage, the Board notes that the September 2003 VA examiner found that there was no episodes of locking or pain, and no evidence of a tear and only mild effusion of the left knee.  A higher or separate rating for dislocated semilunar cartilage under Diagnostic Code 5258 is therefore, not warranted.

The Board has also considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, removal of semilunar cartilage, nonunion of the fibula with loose motion requiring a brace, or malunion of the fibula with marked, moderate or slight knee or ankle disability or genu recurvatum,  therefore, the Veteran is not entitled to a higher or separate rating under 5256, 5259, 5262, or 5263, respectively.

Finally, the Board has the considered if the Veteran would be entitled to a compensable rating under DC 5003 degenerative arthritis.  The evidence of records has not shown any objective evidence of limitation of motion confirmed by evidence of swelling, muscle spasm or painful motion.  The code provides that in the absence of such evidence there must be x-ray evidence of arthritis in 2 or more major or minor joint groups.  There is no such evidence of record and therefore, the Veteran is not entitled to a compensable rating under DC 5003.  

b.  Scar of the Left Leg

The Veteran contends he is entitled to an initial compensable disability rating prior to July 14, 2009 and in excess of 10 percent thereafter for scar of the left leg.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson, supra.

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision. A new law or regulation has impermissible "retroactive effects" if it is less favorable to a claimant than the old law or regulation, while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003.  Statutes or regulations restricting the right to a benefit may have disfavored retroactive effects to the extent their application to a pending claim would extinguish the claimant's right to benefits for periods before the statute or regulation took effect. 

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Under the most recent criteria, the Veteran's scar on left leg is rated under Diagnostic Code 7805, which provides that scars and other effects of scars are to be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under Codes 7800, 7801, 7802, or 7804.  [Diagnostic Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's scar on left leg.].  Diagnostic Code 7801 provides criteria for scars not of the head, face, or neck that are deep and nonlinear.  Diagnostic Code 7802 provides criteria for scars not of the head, face, or neck that are superficial and nonlinear.  Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Codes 7801, 7802, 7804, 7805.  

Regarding claims for scars filed prior to October 23, 2008, which is the case here, the old criteria applies, however, a veteran has the right to request review under the revised criteria.  See Schedule for Rating Disabilities; Evaluation of Scars; Correction, 77 Fed. Reg. 13 (January 20, 2012).  In this case, the Board will consider both the old and new regulations; however, as discussed below, the old regulations for scars have been applied as they are most favorable to the Veteran.  

(i).  An initial compensable rating prior to July 14, 2009

Prior to July 14, 2009, VA and service treatment records provide evidence of the Veteran's 3 inch long scar behind his left knee and his reports of pain associated with his scar.  However, there is no other objective evidence as to pain, instability, or whether the scar was deep or superficial or caused limited motion with an area exceeding 6 inches or evidence of a superficial scar that does not cause limited motion of an area of 144 square inches or more.  As the scar is not nonlinear, Diagnostic Codes 7801 and 7802 cannot be applied.  Accordingly, the Board finds that a noncompensable rating is warranted for the Veteran's scar on left leg under Code 7804 (for one or two painful scars), for the period prior to July 14, 2009.  See 38 C.F.R. § 4.118, Codes 7804, 7805; see Fenderson, 12 Vet. App. at 126-127.

(ii).  A rating in excess of 10 percent from July 14, 2009.

VA examination dated July 14, 2009, reports the Veteran's complaints of symptoms at the site of the scar which include pain as well as paresthesia along the area where the scar is located, which has caused him difficulty with walking or standing for prolonged periods.

Upon physical examination the examiner noted the scar was 3 inches long and vertical measuring approximately three-fourths inches in thickness.  It was fairly hypopigmented in relationship with surrounding skin and slightly indurated.  There was some fibrous tissue felt beneath the scar which, the examiner opined may be the cause of some contraction of the surrounding skin and may explain the tightness the Veteran complained of in the area.  The examiner further noted, the scar was not inflexible or deep and there was no keloid formation or inflammatory changes.  

Based on the evidence from the July 2009 examination the Board finds that the Veteran's scar on the left leg is shown to have been linear and painful, but not unstable.  As the scar is not nonlinear, Diagnostic Codes 7801 and 7802 cannot be applied. Accordingly, the Board finds that a 10 percent (but no higher) rating is warranted for the Veteran's scar on the left leg under Code 7804 (for one or two painful scars), for the period from July 14, 2009.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805; see Fenderson, 12 Vet. App. at 126-127.


ORDER

Service connection for degenerative joint disease of the left ankle is denied.

A compensable rating for status-post osteochondroma of the left upper fibula is denied.

A compensable rating for scar of the left leg, prior to July 14, 2009 is denied.  

A 10 percent rating, as of July 14, 2009, for the scar of the left leg is granted, subject to controlling regulations governing the payment of monetary awards.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


